Citation Nr: 1448948	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include on a secondary basis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his representative



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1989 and from October 1992 to January 1998.  He also served in the Army Reserve from 1998 to 2003.

The matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.

In July 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is associated with the claims folder.

In February 2014 and May 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

1.  The Veteran is not shown to have manifested by complaints or findings referable to sleep apnea during service or for many years thereafter.  

2.  The currently demonstrated obstructive sleep apnea is not shown to be due to an event or incident of the Veteran's periods of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by obstructive sleep apnea is not due to a disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In the present case, the letter sent to the Veteran in January 2009 fully addressed all notice elements required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record includes the Veteran's STRs, VA treatment records, the July 2013 hearing transcript, and lay statements. 

In July 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  

These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In February 2014 and May 2014, the Board remanded the Veteran's claim to obtain a VA examination to consider the lay statements of record and determine the etiology of the Veteran's obstructive sleep apnea.  

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also afforded VA examinations in connection with his claim in September 2010 and October 2010.  These examinations were inadequate as they did not address whether the Veteran's obstructive sleep apnea was directly related to his service.  

Pursuant to the remand of February 2014, the Veteran underwent another VA examination in March 2014, wherein the examiner rendered an opinion regarding whether it is at least as likely as not that the Veteran's sleep apnea was related to service, but did not address the lay statements of record.  

Pursuant to the remand of May 2014, VA obtained a supplemental opinion to address the lay statements submitted by the Veteran.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has fulfilled its duty to assist with respect to obtaining an adequate VA examination.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


II. Service Connection

The Veteran seeks service connection for obstructive sleep apnea.  In his December 2010 VA Form 9, the Veteran avers that his current disability was caused by his non-service-connected PTSD.  The Veteran also submitted buddy statements indicating that he snored and had difficulty breathing while sleeping during service.  

Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In the present case, the Veteran was diagnosed with obstructive sleep apnea by clinical history during an October 2008 outpatient sleep consultation.  

The Veteran does not assert, nor does the record show that he served in combat or that the provisions of 38 U.S.C.A. § 1154(b) are for application in this case.

Furthermore, the Veteran does not assert his obstructive sleep apnea was diagnosed during service and the probative evidence does not link obstructive sleep apnea to any event in service.  

The Veteran's September 1997 Report of Medical Examination and Report of Medical History are devoid of complaints or findings referable to respiratory or sleeping problems.  Additionally, there is no actual showing of obstructive sleep apnea until many years after service.

In September 2010 and October 2010, the Veteran underwent VA examinations to address whether his obstructive sleep apnea was related to PTSD that was due to service.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

However, in this case, the Veteran is not service connected for PTSD.  Therefore, the Veteran may not be granted service connection on a secondary basis.

Subsequently, the Veteran was afforded a VA examination in March 2014 to address the etiology of his obstructive sleep apnea on a direct basis.  

The VA examiner noted that the Veteran had a history of chronic allergic rhinosinusitis and allergic bronchitis with upper airway resistance syndrome.  The VA examiner added that, during his September 2010 VA examination, the Veteran reported that he experienced the onset of his obstructive sleep apnea 3 to 5 years earlier.  It was noted that, after separating from active service in 1998, the Veteran's weight increased from 192 pounds to as much as 230 pounds in March 2010.  The VA examiner concluded that it was not likely that any current sleep apnea had its clinical onset during service or otherwise was due to an event or incident that occurred during active service.

In June 2014 VA obtained an addendum opinion to address the lay statements submitted by the Veteran.  

Specifically, the VA examiner addressed the lay statement that the Veteran had exhibited problems breathing while sleeping during service and the other letter from the other individual who reported that she witnessed him snoring, stop breathing, choking, and coughing during his sleep in the previous 10 years that she had known him.  Both were received in August 2013.  

In considering these statements, the VA examiner opined that the Veteran had a medical history of chronic allergic rhinosinusitis, allergic bronchitis, and upper airway resistance syndrome, in addition to a diagnosis of obstructive sleep apnea. 

The Veteran's allergy conditions were noted to have required oral and nasal medications and intermittent antibiotics for treatment of upper respiratory infections.  The VA examiner opined that, due to these overlying medical conditions, it was less likely that a layperson would be able to distinguish whether symptoms of breathing cessation, snoring, choking and coughing while sleeping to were due to allergy symptoms and respiratory infections versus obstructive sleep apnea.  

After considering the lay statements, the VA examiner concluded that it was not likely that any disability manifested by sleep apnea had its clinical onset during service or otherwise is due to an event or incident of Veteran's periods of active service, including the reports of disturbed sleep during service.

The Board finds March 2014 VA examination and June 2014 VA addendum opinion to be highly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They are uncontroverted by the other competent evidence of record.

The Board notes at the outset that lay assertions may serve to support a claim of service connection by verifying the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Layno 6 Vet. App at 469-70.  

It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'"  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson 581 F.3d at 1315 (rejecting the view that "competent medical evidence is required. [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

The aforementioned are three Jandreau exceptions where a layperson is deemed competent to establish a diagnosis/etiology, and none of those apply in this case.

The Board, in considering the lay and medical evidence of record, finds that the evidence does not present a nexus linking the Veteran's current obstructive sleep apnea to any event or incident of his service.  

To the extent that the Veteran is asserting a connection between his obstructive sleep apnea and manifestations in service, his opinion is not competent because this is not the type of medical question that can be addressed by lay observation.  

This involves the medical etiology of the claimed obstructive sleep apnea as it relates to an in-service event and is the type of medical question which the Court has held lay statements are not competent to address.  See Jandreau 492 F.3d at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana 24 Vet. App. at 433 (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

As the Veteran is not competent to opine on the etiology of his obstructive sleep apnea, the determination of whether his statements are credible is not reached.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for obstructive sleep apnea must be denied.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for obstructive sleep apnea to include on a secondary basis, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


